DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	 				Status of Application
	Claims 15-21 are pending in this application.  
Claims 15-16 have been examined. 
Claims 17-21 stand are withdrawn from consideration as being non-elected.
Claim 15 has been amended in the amendment filed 11/12/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. US Patent No. 4,627,495, (Harris). 

Claim 15. 
Harris teaches:
A process of continuously supplying a proppant-containing fracturing fluid utilized in a fracturing operation, comprising: Claim Interpretation of the term “continuously” and “continuous”. Applicant defines this term at [0021] of the specification, but uses the word “continuous” and “continuously” in the definition. The broadest reasonable interpretation based on Applicant’s definition is that it does not mean batch mixing. Continuous is taught in col. 5, l. 57-58, teaches continuous mixer; col. 7, l. 43-44 and col. 10, l.63-66 which teaches the treatment fluid injection rate is maintained constant;
(a) pressurizing a stream of liquid CO2, and routing it through a first conduit; col. 3, l. 48-54; 
(b) continuously providing an additive slurry stream of proppant; col. 5, l. 53-57;
and at least one CO2 soluble co- solvent; Applicant defines as a co-solvent an alcohol, see [0024], col. 9, l. 62 teaches alcohols; CO2 naturally has solubility in alcohols such as ethanol; 
and (c) pressurizing the slurry stream of step (b) and adding it to the pressurized stream of liquid CO2; col. 6, l. 65; 
thereby forming a proppant-containing fracture fluid which is continuously supplied to the wellhead; col. 10, l.63-66 which teaches the treatment fluid injection rate is maintained constant.
The mixing order of the components of Harris appear to be different than that of claim 1. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Harris and mix the ingredients in any order since it has been held that the order of mixing does not impart patentability.
Harris does not claim a “single phase ...fracture fluid”. The fluid of Harris is at least a generation advanced from the “single phase...fracture fluid”. In fact Harris mentions in the background of the art US Patent No. 3,195,634 which teaches fracturing fluids comprising liquid mixtures of CO2 and water, a single phase system.  The system of Harris is an advance of the use of single phase systems, and pumps two phases.  The process and the system are still obvious over Harris as set forth above. Harris just pumps two phases instead of one.  It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Harris and use a single phase fracturing fluid that Harris teaches is background in the art in the pipes and system taught by Harris because Harris teaches that a generation before that was a useful technique and the modification would involve a stripping away of one component of an ingredient mixture such modification in view of the back ground teaching in Harris would have been an obvious design variable one having ordinary skill in the art would be aware of since Applicant has not stated that using one phase over two phases solves any stated problem or produces unexpected results.

Claim 16. 
Harris teaches:
further comprising pressurizing a stream of polymer mix and adding it to the proppant-containing fracturing fluid which is continuously supplied to the wellhead, see col. 9, l. 55, teaches adding guar pressured in a pipe; col. 10, l.63-66 which teaches the treatment fluid injection rate is maintained constant.
The mixing order of the components of Harris appear to be different than that of claim 1. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.)
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Harris and mix the ingredients in any order since it has been held that the order of mixing does not impart patentability.

Response to Arguments
Applicant's arguments filed 11/12/2020 have been fully considered but they are not persuasive. 
Applicant argues Harris is distinguished by the claim amendments specifying the material in the pipes of the instant claims as a “single phase” and a “co-solvent comprising a CO2 soluble material”. The rejection has been amended to reflect it is obvious to modify Harris by using the system and process of Harris to transport a “single phase” fracturing fluid instead of a “two phase system”, because Harris teaches in the background of the invention that such single phase fracturing fluids, i.e. CO2 dissolved in water, are known and prior art. The fracturing fluid of Harris is two phase and an advance over the single phase system.  However, the process of Harris is capable of handling a single and/or a two phase system.
It is also possible that Applicant’s claim language may be naturally met by the fracturing fluid of Harris. The mixing in Harris of the CO2 and alcohol might naturally create a dissolved mixture of CO2/alcohol, and thus the system of Harris is transporting a single phase liquid; even though a two phase liquid is also present. The claims do not exclude a two phase liquid. 

					Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R NOLD/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674